UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Woe eee eee Xx
ANGELO LOPES,

Plaintiff, :; 20cv314 (DLC}
JLM DECORATING NYC INC, et al.,

Defendants. ;
oo x

DENISE COTE, District Judge:

Because of the COVID-19 pandemic, the Southern District of
New York has reconfigured courtrooms and centralized scheduling
for jury trials. Any jury trial will be conducted in full

compliance with the safety procedures implemented in this

district. In order to comply with those safety procedures, jury
trials will require complex planning and coordination. It is
hereby

ORDERED that the parties shall consult and advise the Court
by August 3, 2021 whether, should this case proceed to trial,
all parties consent to a bench trial before this Court. Should
there be a division of views among the parties, no one shall on
any account advise the Court which party or parties elected to
proceed to trial before a jury.

Should the parties decide to proceed to trial before a

jury, this Court will advise the Clerk of Court that this case

 
is ready for trial during the period October 1, 2021 to December
17, 2021. The Court will attempt to give the parties as much
notice as possible of the date the jury trial will begin. The
parties must be prepared to proceed to trial before a jury as
soon as a jury can be impaneled in their case.

IT IS FURTHER ORDERED that the parties shall consuit and
advise the Court by August 3, 2021 whether all parties consent
to have this case proceed to trial before a magistrate judge
rather than before this Court. Should the parties elect to
proceed before a magistrate judge, they should complete the
attached Notice, Consent, and Reference of a Civil Action to a
Magistrate Judge and submit it to the Clerk of Court. Should
there be a division of views among the parties, no one shall on
any account advise the Court which party or parties were willing
to preceed to trial before a magistrate judge. If all parties
consent to trial before the Magistrate Judge, that trial may be
conducted at the parties’ election either as a jury trial or a
bench trial.

IT IS FURTHER ORDERED that, should the parties elect to
proceed to trial before a jury (whether before this Court or a
magistrate judge) they must advise the Court by August 3, 2021
of the following:

1) The number of days they need, collectively, for the
presentation of evidence; and

2

 
2) The number of individuals who will be seated at the
counsel table, and the names of each of them.

IT ES FURTHER ORDERED that, should the parties consent to
bench trial before this Court, they will consult and advise the
Court by August 3, 2021, of three Mondays during the period
October 1, 2021 to December 17, 2021 when they are prepared to
begin that trial. The Court will attempt to accommodate the
parties’ choice of dates and give them notice by September 1,
2021 of the date of the trial.

Dated: New York, New York
July 14, 2021

 

United States District Judge

 
